Title: From George Washington to Brigadier General John Glover, 18 July 1778
From: Washington, George
To: Glover, John


          
            Sir
            [Haverstraw, N.Y., 18 July 1778]
          
          You are hereby directed to March the Brigade under your command to Fort Clinton on West
              Point, where you are to use every Exertion for
            carrying on & compleating the Works—upon your arrival you are to instruct the
            troops now there, immediately to proceed to the Army & Join their respective
            Corps therein. Given at Head Quarters Haverstraw July 18th 1778.
          
            G.W.
          
         